___________

                           No. 96-2765
                           ___________

Karl Arp,                       *
                                *
          Appellant,            *
                                *   Appeal from the United States
     v.                         *   District Court for the
                                *   Southern District of Iowa.
Shirley S. Chater, Commissioner *
of the Social Security          *         [UNPUBLISHED]
Administration,                 *
                                *
          Appellee.             *


                           ___________

                  Submitted: December 13, 1996

                      Filed: February 25, 1997
                           ___________

Before BOWMAN and LAY, Circuit Judges, and STROM,1 District Judge.

                           ___________

PER CURIAM.


     Karl Arp appeals from the judgment of the District Court2 in
favor of Social Security Commissioner Shirley Chater in Arp’s
action seeking judicial review of the Commissioner’s denial of
Social Security disability benefits.




     1
      The Honorable Lyle E. Strom, United States District Judge
for the Western District of Nebraska, sitting by designation.
     2
      The Honorable Harold D. Vietor, United States District
Judge for the Southern District of Iowa.
     We have considered carefully the parties’ arguments, and we
have concluded that the Commissioner’s decision is supported by
substantial evidence on the record as a whole.          See Johnson v.
Chater, 87 F.3d 1015, 1017 (8th Cir. 1996).          Because an opinion
would   lack   precedential   value,   we   affirm     without   further
discussion.    See 8th Cir. R. 47B.


     A true copy.


          Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.